EXHIBIT 10.38

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by and
between JOHN A. ORWIN (“Executive”) and Affymax, Inc. (the “Company”), effective
as of September 23, 2010 (the “Effective Date”).

 

WHEREAS, the Company retains the services of Executive pursuant to that certain
Employment Agreement dated February 19, 2010 (the “Employment Agreement”), and
the Company and Executive wish to amend the Employment Agreement as set forth
below;

 

WHEREAS, the Company desires to continue to employ Executive pursuant to the
Employment Agreement, as herein amended;

 

WHEREAS, Executive wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation and benefits
under the Employment Agreement, as herein amended; and

 

WHEREAS, Section 11.4 of the Employment Agreement provides that it cannot be
modified or amended except in a writing signed by an officer of the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

1.             Clause (iv) of Section 5.6(b) of the Employment Agreement is
hereby amended by replacing the phrase “one (1) year” with the phrase
“thirty-six (36) months.”

 

2.             In all other respects, the Employment Agreement shall remain
unchanged by this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the dates
written below.

 

JOHN A. ORWIN

 

AFFYMAX, INC.

 

 

 

 

 

 

/s/ John A. Orwin

 

By:

/s/ Arlene M. Morris

 

 

 

Date: 10/4/10

 

Its: Chief Executive Officer

 

 

 

 

 

Date: 9-23-2010

 

--------------------------------------------------------------------------------